In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-21-00168-CV

JOSE PIGNANO AND CORA PIGNANO,               §   On Appeal from the 96th District
Appellants                                       Court

                                             §   of Tarrant County (096-298964-18)
V.
                                             §   January 6, 2022
ROBERT L. CASH, M.D., Appellee               §   Memorandum Opinion by Justice
                                                 Bassel

                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

       It is further ordered that Appellants Jose Pignano and Cora Pignano shall pay

all costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel